Citation Nr: 0532884	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for erectile dysfunction, 
as a result of VA medical or surgical treatment.

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for hepatitis C, as a 
result of VA medical or surgical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1973 to June 
1976.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from decisions of the RO in 
December 1999 and in September 2000 that denied compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for erectile dysfunction and for hepatitis C, each claimed as 
a result of VA medical or surgical treatment.  The veteran 
timely appealed.

In July 2002, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In October 2002, the Board undertook additional development 
of the claims pursuant to the provisions of 38 C.F.R. § 19.9 
(2004).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
September 2003, the Board remanded the matters to the RO for 
initial consideration of the recently developed evidence and 
further action.   

The July 2005 supplemental statement of the case (SSOC) 
reflects the continued denial of each claim.


FINDINGS OF FACT

1.  There is no competent and persuasive evidence 
establishing that the veteran's current erectile dysfunction 
was proximately caused by any error in judgment, 
carelessness, negligence, or similar instance of fault on the 
part of VA, or an event that was not reasonably foreseeable 
from the surgery for disk prolapse in 1995 or 1996.  

2.  The competent and persuasive evidence does not establish 
the veteran's current positive hepatitis C antibody status as 
an additional disability proximately caused by any error in 
judgment, carelessness, negligence, or similar instance of 
fault on the part of VA, or an event that was not reasonably 
foreseeable from VA treatment. 


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for erectile dysfunction, 
as a result of VA medical or surgical treatment, are not met.  
38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.358, 
3.361(b), 3.800 (2005). 

2.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for hepatitis C, as a 
result of VA medical or surgical treatment, are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.358, 3.361(b), 3.800 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained below, all of these requirements have been met.  

Through the August 2000 and April 2002 statements of the case 
(SOCs), the May 2005 and July 2005 SSOCs, and the March 2001, 
August 2001, January 2003, March 2004, and August 2004 
letters, the RO notified the veteran of the legal criteria 
governing the claims (to include entitlement to compensation 
benefits under 38 C.F.R. § 1151), the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of each of the claims.  After each, the veteran 
and his representative were given the opportunity to respond.  
Thus, the Board finds that the veteran has received required 
notice of the information and evidence needed to substantiate 
the claims.

VA's January 2003, March 2004, and August 2004 letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant of what evidence will be obtained by the 
claimant and which evidence will be obtained by VA.  VA 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claims, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.

The January 2003, March 2004, and August 2004 letters asked 
him if he had any additional evidence to submit, and thereby 
put him on notice to submit information or evidence in his 
possession.  

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Delayed notice is generally not such an 
error.  Id.  The Board finds that, in this case, the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that each of his claims was fully 
developed and re-adjudicated after notice was provided.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  As indicated 
below, VA has obtained copies of the veteran's 
hospitalization and treatment reports, and obtained copies, 
as well, of laboratory records.  The veteran also has been 
given opportunities to submit and/or identify evidence to 
support his claims.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  The veteran has also been afforded 
necessary examinations.

There is no indication that further assistance would be 
reasonably likely to substantiate the claims, and further 
notice or assistance is not required.  38 U.S.C.A. § 5103A.

II.  Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service-connected.  A 
qualifying disability is one which is not the result of a 
veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by VA, and 
the proximate cause of the disability is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  38 U.S.C.A. § 
1151(a). 

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped.  
38 C.F.R. § 3.361(b); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability.  38 C.F.R. § 3.361(c)(1); 
see also 38 C.F.R. § 3.358(c)(1).  The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.  To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability (as explained in 
paragraph (c) of this section); and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

A.  Erectile Dysfunction

VA medical records show that the veteran was hospitalized 
from June 1995 to August 1995 for surgical or medical 
procedures, which included lumbar myelogram, renal 
ultrasound, lumbar laminectomy discectomy, and excisional 
biopsy leg mass.

The report of a June 1996 VA examination includes a diagnosis 
of partial erectile dysfunction, possibly secondary to 
previous back surgery/injury.  The examiner noted that both 
hypertension and prostatitis may be contributing, if not the 
sole cause, for erectile dysfunction.

Private medical records show treatment for erectile 
dysfunction in June 2000.

In July 2002, the veteran testified that he began 
experiencing problems with erectile dysfunction in the year 
following his second back surgery.

The veteran underwent a VA examination in February 2003.  He 
reported developing erectile dysfunction in 1996, and of 
having had two laminectomies-one in 1995, and one in 1996.  
In reviewing the veteran's medical history, the examiner 
noted that a combination of hypertension medication, lumbar 
laminectomy, alcoholism, and smoking affected his sexual 
function.  The examiner diagnosed erectile dysfunction 
secondary to multiple etiologies, most likely due to 
laminectomy for lumbar disc disease and to the lumbar disc 
disease itself.

In a July 2005 addendum, the same VA examiner reviewed the 
veteran's claims file and then opined that it was least 
likely that the veteran's erectile dysfunction was due to 
carelessness, negligence, lack of probable scale error and 
judgment, or similar instances of fault on the part of VA 
from the surgery he had for disk prolapse.  The examiner 
noted that erectile dysfunction was most often noticed in 
patients with disk prolapse, with or without surgical 
treatment.

Here, the weight of the evidence does not present a basis for 
a grant of compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for erectile dysfunction as a result 
of VA surgery.

While the Board notes that VA physicians had attributed the 
veteran's erectile dysfunction, in part, to his prior 
laminectomies, there is no documented evidence of any unusual 
problem related to the surgeries.  In fact, the February 2003 
examiner opined that the veteran's erectile dysfunction was 
least likely due to any carelessness or negligence from the 
surgery, or to any error in judgment.  The examiner supported 
the opinion by noting that erectile dysfunction is most often 
seen in patients with disk prolapse, regardless of surgical 
treatment.  In essence, the veteran's developing erectile 
dysfunction following two laminectomies was not an 
unforeseeable event.

The opinion of the VA examiner, which was based upon a 
comprehensive review of the veteran's documented medical 
history and assertions, is probative of the claim now before 
the Board.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
There is no competent opinion to the contrary.

While the veteran certainly is competent to assert the 
existence of certain symptoms, as a layperson without the 
appropriate training and expertise, the veteran simply is not 
competent to provide a probative opinion on a medical matter, 
such as, here, whether he suffers additional, compensable 
disability due to the VA surgery in question.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As indicated above, the competent and persuasive evidence 
weighs against the claim.

B.  Hepatitis C

The veteran was hospitalized from March 1984 to June 1984, 
and treated for substance abuse.

VA medical records also show that the veteran was 
hospitalized in December 1990 and was treated for an upper 
gastrointestinal bleed, secondary to a Mallory-Weiss tear.  
Treatment, at that time, included a blood transfusion.

Laboratory testing in June 1997 and June 2000, showed that 
the veteran was reactive to the hepatitis C antibody.  The 
June 2000 report includes a notation that a repeatedly 
reactive result may indicate past or present hepatitis C 
virus infection, and that false positive results do occur and 
supplemental testing should be considered.

VA progress notes, dated in July 2000, include an assessment 
of hepatitis C.

In July 2002, the veteran testified that, in the past, he had 
been an active blood donor, but that after the 1990 blood 
transfusion, a subsequent blood test revealed that his blood 
was tainted, and that he could no longer donate blood.

The veteran underwent a VA examination in February 2003.  He 
reported being told approximately three years earlier that he 
had tested positive for hepatitis C.  The veteran reported 
having a Mallory-Weiss tear in 1990 and undergoing a blood 
transfusion.  He denied symptoms of abdominal pain, fever, 
distention, nausea, or vomiting.  No symptoms of depression 
or anxiety were present.  There was no history of ascites in 
the past, and the veteran intermittently drank alcohol.  The 
veteran's HCV viral RNA, done in January 2001, was negative 
for any viral load.  He denied any history of intravenous 
drug use or of promiscuous sexual habits, but he did have a 
tattoo on the right forearm.

Laboratory testing results in February 2003 show that the 
veteran was reactive to the hepatitis C antibody.  The 
examiner diagnosed hepatitis C antibody positive with 
negative HCV RNA, most likely false-positive test; and 
indicated that no conclusive correlation could be made as to 
the blood transfusion being the cause of his hepatitis C 
antibody positive status at present.  A repeat HCV RNA 
testing and ultrasound of the liver were recommended to 
further evaluate the presence of liver disease.

Laboratory testing results in April 2004 show that the 
veteran's hepatitis C viral RNA QUAN was below the reportable 
range of the assay.
 
Records show that the veteran was again hospitalized in 
January 2005 for an upper gastrointestinal bleed, secondary 
to a Mallory-Weiss tear.  Treatment included a blood 
transfusion.

The evidence of record is conflicting as to whether the 
veteran currently suffers from hepatitis C.  Various 
laboratory test results show a positive reaction to the 
hepatitis C antibody, but with negative HCV RNA.  The 
February 2003 VA examiner opined that the positive test was 
most likely a false-positive.  Under these circumstances, the 
objective evidence is in relative equipoise on the question 
of additional disability.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

That notwithstanding, the claim for compensation benefits 
under 38 C.F.R. § 1151 still fails because there is no 
competent evidence that establishes that VA's treatment in 
1990, consisting of a blood transfusion, was the proximate 
cause of either the veteran's hepatitis C or of his hepatitis 
C antibody positive status.  

The February 2003 VA examiner made no correlation between the 
blood transfusion and the veteran's present hepatitis C 
antibody positive status.  Moreover, neither the veteran nor 
his representative has presented or alluded to the existence 
of any medical opinion (i.e., one that establishes additional 
disability resulting from VA medical or surgical treatment, 
and, if so, of fault on the part of VA), despite being asked 
or invited to present or identify such evidence via the 
August 2004 letter.

The Board has considered the veteran's contention that his 
hepatitis C antibody positive status resulted from the 1990 
blood transfusion.  However, as a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to provide a probative (i.e., persuasive) 
opinion on a medical matter.  See Bostain, 11 Vet. App. at 
127, citing Espiritu, 2 Vet. App. at 492.  See also Routen v. 
Brown, 10 Vet. App. at 186.

Further, as indicated above, there was no showing of willful 
misconduct, or of negligence, carelessness, or error in 
judgment on the part of VA, or an event that was not 
reasonably foreseeable from VA treatment.

Hence, in this case, the competent and persuasive evidence 
weighs against the claim.

C.  Conclusion

As the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for erectile dysfunction, 
as a result of VA medical or surgical treatment is denied.

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for hepatitis C, as a 
result of VA medical or surgical treatment is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


